Title: Franklin’s Journal, [26 June 1784–27 July 1784]
From: Franklin, Benjamin
To: 



[June 26–July 27, 1784]
⟨1784Passy June 26.

Mr. Waltersdorff called on me, and acquainted me with a Duel that had been fought yesterday Morg between a French

Officer, and a Swedish Gentleman of that Kings Suite, in which the latter was killed on the Spot, and the other dangerously wounded:— That the King does not resent it, as he thinks his Subject was in the Wrong.



He asked me if I had seen the King of Sweeden?— I had not yet had that Honor.— He said his Behavior here was not liked: that he took little Notice of his own Ambassador, who being acquainted with the Usages of this Court, was capable of advising him, but was not consulted. That he was always talking of himself, and vainly boasting of his Revolution, tho’ it was known to have been the Work of M. De Vergennes.— That they began to be tired of him here, and wish’d him gone: but he propos’d staying ’till the 12th. July.— That he had now laid aside his Project of invading Norway, as he found Denmark had made Preparations to receive him. That he pretended

the Danes, had designed to invade Sweden, tho’ it was a known Fact, that the Danes had made no Military Preparations, even for Defence, ’till Six Months after his began. I asked if it was clear that he had had an Intention to invade Norway? He said that the marching & disposition of his Troops and the Fortifications he had erected, indicated it very plainly. He added that Sweden was at present greatly distress’d for Provisions, that many People had died of Hunger!— That it was reported the King came here to borrow Money, and to offer to sell Gottenburgh to France; a Thing not very probable.
M. Dussaulx call’d, and said, it is reported there is an Alliance treating between the Emperor of Austria, Russia, & England; the Purpose not known; and that a Counter-Alliance is propopos’d between France, Prussia and Holland, in which it is suppos’d Spain will join. He added that Changes in the Ministry are talked of; that there are Cabals against M. De Vergennes, that M. De Calonne is to be Garde des Sceaux, with some other Rumours fabricated perhaps at the Palais Royal.
June 29. Mr. Hammond, Secy to Mr. Hartley, called to tell me that Mr. Hartley had not received any Orders by the last Courier, either to stay or return, which he had expected; and that he thought it occasioned by their Uncertainty what Terms of Commerce to propose, ’till the Report of the Committee of Council was laid before Parliment, and its Opinion known; and that he looked on the Delay of writing to him as a sign of their intending to do something.
He told me it was reported that the King of Sweden had granted the free Use of Gottenburg as a Port for France, which allarmed the neighbouring Powers. That in time of War, the Northern Coast of England might be much endanger’d by it.

June 30th. M. Dupont, Inspector of Commerce, came to talk with me about the free Port of L’Orient, and some Difficulties respecting it, I referr’d him to Mr. Barclay, an American Agent, and as he said he did not well understand English when spoken, and Mr. Barclay did not speak French, I offer’d my Grandson to accompany him as Interpreter, which he accepted.
I asked him whether the Spaniards from the Continent of America, did not trade to the french Sugar Islands? He said not. The only Commerce with the Spaniards was for Cattle between them and the French at St. Domingo. I had been told the Spaniards brought Flour to the French Islands from the Continent. He had not heard of it. If we can find that such a Trade is allow’d (perhaps from the Missisipi) have we not a Claim by Treaty to the same Privilege?

July 1st. The Nuncio called and acquainted me that the Pope had, on my Recommendation, appointed Mr. John Carrol, Superior of the Catholic Clergy in America, with many of the Powers of a Bishop; and that probably he would be made a Bishop in partibus before the End of the Year. He asked me which would be most convenient for him to come to France, or go to St. Domingo for Ordination by another Bishop, which was necessary.— I mentioned Quebec as more convenient than either. He asked whether, as that was an English Province, our Government might not take Offence at his going there? I thought not unless the Ordination by that Bishop, should give him some Authority over our Bishop: He said not in the least: that when a Bishop was once ordained, he would be independent of the others, and even of the Pope, which I did not clearly

understand. He said the Congregation de Propaganda Fidei had agreed to receive & maintain and instruct two young Americans in the Languages and Sciences at Rome: He had formerly told me that more would be educated gratis in France. He tells me they write from America that there are 20 Priests, but they are not sufficient; some new Settlements going on near the Missisipi having need of some.
The Nuncio said we should find that the Catholics were not so intollerant, as they had been represented; that the Inquisition in Rome had not now so much Power as that in Spain; and that in Spain it was used chiefly as a Prison of State for the Use of Government. That the Congregation would have undertaken the Education of more American Youths, and may hereafter, but that at present they are overburthen’d, having some from all Parts of the World: Spoke lightly of their new Convert, Thayers (of Boston) Conversion: That he had advised him not to go to America, but settle in France. That he wanted to go to convert his Countrymen; but he knew nothing yet of his new Religion himself. &ca.
Recd. a Letter from Mr. Bridgen of London, dated the 22 past, acquainting me that the Council of the Royal Society had voted me a Gold Medal, on Acct of my Letter in favor of Capt.

Cook.— Lord Howe had sent me his Journal 3. Vols. 4to with a large Volume of Engravings on the same Acct. and as he writes, “with the Kings Approbation.”
July 3. Mr. Smeathman comes & brings two English or Scotch Gentlemen: one a Chevalier of some Order, the other a Physician who had lived long in Russia. Much Conversation. Putrid Fevers common in Russia, and in Winter much more than in Summer: therefore suppos’d to be owing to their Hot Rooms. In⟩ a Gentleman’s House there are sometimes 100 Domestics; these have not Beds, but sleep 20 or 30 in a close Room warm’d by a Stove, lying on the Floor & on Benches. The Stoves are heated by Wood. As soon as it is burnt to Coals, the Chimney is stopt, to prevent the Escape of hot [Air?]—& Entry of cold Air.— So they breathe the same Air over & over again all night.— These Fevers he cur’d by wrapping the Patients in Linnen wet with Vinegar, and making them breathe the Vapour of Vinegar thrown on hot Bricks.— The Russians have the Art of distilling Spirits from Milk.— To prepare it for Distillation it must, when beginning to sour, be kept in continual Motion or Agitation for 12 Hours. It then becomes an uniform vinous Liquor, the Cream, Curd and aqueous Part or Whey, all intimately mixt. Excellent in this State for restoring emaciated Bodies.— This Operation on Milk discover’d long since by the Tartars, who in their rambling Life often carry Milk in Leather

Bags on their Horses, and the Motion produc’d the Effect. It may be try’d with us by attaching a large Cag of Milk to some part of one of our Mills.—
[July 4] [one to three lines missing] of seeing me.— M. Bougon in the Evening another.— Wrote [again?] [several words missing].
July 5.— Madame la Duchesse d’Enville did me the honour of a Visit, bringing a [Gen]tleman with her. Some Republican Conversation. Much pleas’d with the Americans for their Disapprobation of the Cincinati Project, which she thinks must have been that of some Frenchman. Thinks we should never admi of Noblesse.
July 6. Directed WTF. who goes to Court, to mention 3 Things at the Request of M. Barclay. The Main Levé of the arrested Goods. The Port of L’Orient, & the Consular Convention which he did. The Port is fix’d & the Convention preparing. Sent to Mr Barclay the Letter of Ms. de Castries on Capt. Jones’s Affair, & the Minutes of Congress relative to the Division of Prize Money, and desir’d his Opinion.— Hear that Gottenburgh is to be a Free Port for France where they may assemble Northern Stores, &c. Receiv’d a Letter from M. de Vernet, the Painter, by two Young Persons, who propose to m[arry and go?] to America, if I would assure him of some Place there. Discourag’d them.
Mr Hammond came and din’d with me. He acquaints m⟨e from Mr.⟩ Hartley, that no Instructions are yet come from England. Mr Hartley [word or words missing] lame.—

July 7. A very hot Day. Receiv’d a Visit from the Secretary ⟨of the⟩ King of Sueden M. Frank accompanied by the Secretary of the ⟨Embassy.⟩
July 8. Went to Mr Grand’s to talk with him concerning the C[onsul of?] Barbary he had mention’d to me; & show’d his former L[etter?]. He told me the Gentn. was to call upon him about Noon [word or words missing] to come with him to me. He knows nothing of the Ge[ntleman’s] Character. I told him what had been written to me fo[rmerly?] about him by M. Reyneval—
The King of Sweden’s Secretary, dines with me, ⟨in⟩ Company with Mad. Helvetius, Abbé de la Roche, M⟨. Caba⟩nis, and an American Captain Le Roy of Lorrain. ⟨The King of Sweden⟩ does not go to England.— The Consul did not come.
July 9 Receiv’d Mr Barclay’s Opinion relative to Capt. J[ones] [one to three lines missing]
⟨July⟩ 10. Mr Grand came to propose my dining with the Suedish Court at his House which is next door, and I consented. While he was with me the Consul came. We talk’d about the Barbary Powers; they are four, Morocco, Algiers, Tunis & Tripoli. He inform’d me that Salee, the principal Port belonging to the Emperor of Morocco, had formerly been famous for Corsairs. That this Prince had discourag’d them, & in 1768 publish’d an

Edict declaring himself in Peace with all the World, and forbid their cruising any more appointing him Consul for those Christian States who had none in his Country— That Denmark pays him 25,000 Piastres fortes yearly in Money; Sweden is engag’d to send an Ambassador every two Years with Presents: And the other Powers buy their Peace in the same Manner except Spain and the Italian States with whom they have constant War.— That he is Consul for Sardinia & Prussia, for whom he procur’d Treaties of Peace. That he propos’d a Peace for Russia; but that the Emperor having heard that Russia was going to War with his Brother the Grand Seignior he refused it. Mr. Audibert Caille (the Consul) thinks it shameful for Christendom to pay Tribute to such Canaille, and proposes two Ways of reducing the Barbarians to Peace with all Europe, & obliging them to quit their piratical Practices. They have need of many Articles from Europe, and of a Vent for their superfluous Commodities. If therefore all Europe would agree to refuse any Commerce with them but on condition of their quitting Piracy, and such an Agreement could be faithfully observ’d on our Part it would have its Effect upon them. But if any one Power would continue the Trade with them, it would defeat the whole. There was another Method he had projected, & communicated in a Memorial to the Court here by Mr Rayneval, which was, that France should undertake to suppress their Piracies and give Peace to all Europe, by means of its Influence with the Porte. For all the People of these States being oblig’d by their Religion to go at times in Caravans to Mecca, and to pass thro’ the Grand Seignior’s Dominions, who gives them Escorts of Troops thro’ the Desert, to prevent their being plundered & perhaps massacred by the Arabs, he could refuse them Passage & Protection but on Condition of their living Peaceably with the Europeans, &c.—

He spoke of Montgomery’s Transaction, and of Crocco, whom he understands was authoriz’d by the Court. The Barbarians he observ’d having no Commercial Ships at Sea had vastly the Advantage of the Europeans; for one could not make Reprisals on their Trade. And it has long been my Opinion, that if the European Nations who are powerful at Sea, were to make War upon us; it would be better for us to renounce Commerce in our own Bottoms, & convert them all into Cruisers.— Other Nations would furnish us with what we wanted, and take off our Produce.— He promis’d me a Note of the Commerce of Barbary. & we are to see each other again, as he is to stay here a Month—
Din’d at Mr Grand’s with the Swedish Gentlemen. They were Mr Rosenstein Secretary of the Ambassy, and [blank] with whom I had a good deal of Conversation relating to the Commerce possible between our two Countries. I found they had seen the Pretender at Rome: They spoke of his Situation as very hard; that France who had formerly allow’d him a Pension, had withdrawn it, and that he sometimes wanted Bread. The King talks of going on Thursday.—
Sunday, July 11. Mr Walterstorff call’d to enquire if we had receiv’d any News yet from America relating to our Treaty. Finding I had none, which he thought strange, he acquainted me that he would take a Trip to Holland on some private Affairs, and return by Spa, where he might stay a few Days: And he wish’d me to write for him at Spa that I had receiv’d Advices from America; that I need not write more, in case I receiv’d any; and he would return from thence immediately. He hears that the Agreement with Sueden respecting the Port of Gottenburg is

not likely to be concluded. That Su⟨eden⟩ wanted an Island in the West Indies, in exchange. I think ⟨She⟩ is better without it.
M. de Cornick who had been kind to our People at Morlaix, came with Mr de Chaumont, to see from my Windows the great Ballon of Abbé Miolan. It was unskilfully manag’d, The disappointed [five to six lines missing] and gave it him to carry.
—13. Messrs Mirabeau & Champfort came and read their Translation of Mr Burke’s Pamphlet against the Cincinnati which they have much enlarg’d, intending it as a Cover’d Satyr against Noblesse in general. It is well done. There are also Remarks on the last Letter of Gen Washington on that Subject.—

They say Gen. W. miss’d a beau Moment when he accepted that Order.— The same of the M. de F.—
It is said that M. d’Aguesseau being dead, there is much Movement at Court respecting his Places—
14.— Mr Hammond calls to acquaint me that Mr Hartley is still without any Instructions relating to the Treaty of Commerce; and supposes it occasion’d by their Attention to the India Bill.— I said to him, Your Court & this seem to be waiting for one another with respect to the American Trade with your Islands. You are both afraid of doing too much for us, and yet each wishes to do a little more than the other. You had better have accepted our generous Proposal at first, to put us both on the same Footing of free Intercourse that existed before

the War. You will make some narrow ⟨Regulations, and then France will go beyond you in Generosity. You never see your Follies ’till too late to mend them.— He said, Lord Sheffield was continually exasperating the house against America. He had lately been publishing an Account of Loyalists murder’d there, &ca— Probably invented.—⟩
Thursday, July 15. The Duke de Chartres’s Ballon went off this Morning from St. Cloud, himself & three others in the Gallery. It was foggy, & they were soon out of sight.— But the Machine being disorder’d, so that the Trap or Valve could not be opened to let out the expanding Air, & fearing that the Balloon would burst, they cut a Hole in it which ripp’d larger, and they fell rapidly, but receiv’d no Harm. They had been a vast height, met with a Cloud of Snow, & a Tornado which frighten’d them. Mr Arbuthnot dines with me.
Friday, 16. Receiv’d a Letter from 2 young Gentleman in London who are come from America for Orders, and complain that they have been delay’d there a Year, and that the Archbishop

will not permit them to be ordain’d unless they will take the Oath of Allegiance & desiring to know if they may be ordain’d here. Enquir’d and learnt that if ordain’d here they must vow Obedience to the Archbishop of Paris.— Directed my Grand-Son to ask the Nuncio if their Bishop in America might not be instructed to do it liberally.
Saturday. 17. The Nuncio says the Thing is impossible unless the Gentlemen become Roman Catholicks.— Wrote them an Answer.—
Sunday 18. A good Abbé brings me a large Manuscript contain[ing] a Scheme of Reformation of all Churches & States, Religion, Commerce, Laws, &c. which he has plann’d in his Closet, without much Knowledge of the World. I have promis’d to look it over, and he is to call next Thursday— It is amazing the Number of Legislators that kindly bring me new Plans for governing the United States.—
Monday July 19. The Americans at Dinner with Mr White and Mr Arbuthnot from England.— The latter was an Officer at Gibraltar during the late Siege. He says the Spaniards might have taken it.— And that it is now a Place of no Value to England. That its suppos’d Use as a Port for a Fleet to prevent the Junction of the Brest & Toulon Squadrons is chimerical. That while the Spaniards are in Possession of Algazires [Algeciras], they can with their Gun-Boats, in the use of which they are grown very expert, make it impossible for any Fleet to lie there.— Hear that a Packet is arriv’d, and hope for Letters.—
Tuesday 20.— My Grandson goes to Court. No News there, except that the Spanish Fleet against Algiers is sailed. Receive only one American Letter by the Packet, which is from

the College of Rhodeisland, desiring me to solicit Benefactions of the King, which I cannot do for reasons which I shall give them.— It is inconceivable why I have no Letters from Congress. The Treaties with Denmark, Portugal, &c all neglected!— Mr Hartley makes the same Complaint. He is still without Orders. Mr Hammond call’d and din’d with me; says Mr Pitt begins to lose his Popularity: His new Taxes & Project about the Navy Bills give great Discontent. He has been burnt in Effigy at York. His East-India Bill not likely to go down; and it is thought he cannot stand long. Mr Hammond is a Friend of Mr Fox;—whose Friends that have lost their Places, are called Fox’s Martyrs.
Wednesday July 21. Count de Haga, sends his Card to take Leave.— Mr Grand tells me he has bought here my Bust with that of Mr D’Alembert or Diderot to take with him to Sueden. He set out last Night.—
Thursday 22.— Comtesse de Forbach & Mad. Helvetius & Comtesse d’Andelot [d’Andlau] dine with me & M. Keralio.
Lord Fitzmaurice, Son of Lord Shelburne arrives, brought me Sundry Letters & Papers—
He thinks Mr Pitt in danger of losing his Majority in the House of Commons, tho’ great at present; for he will not have wherewithal to pay them.— I said that Governing by a Parliament which must be bribed, was employing a very expensive Machine and that the People of England would in time find out, tho’ they had not yet, that since the Parliament must always do the Will of the Minister, and be paid for doing it, and the People must find the Money to pay them, it would be the same thing in Effect, but much cheaper, to be govern’d by the Minister at first hand, without a Parliament. Those present seem’d to think

the Reasoning clear.— Lord Fitz M. appears a sensible amiable young Man.—
Friday 23.
Saturday 24. Breakfast with Mad. B.
Sunday 25. Dine with Mad. Roger at Mad. Saurin’s.—
Monday 26. Mr Walterstorff being return’d call’d to see me. He is impatient that we have yet no News from Congress respecting the Treaty. He confirms what I had heard that France had ceded St. Bartholomew to Sweden. I acquain[ted] him with the Advice I had receiv’d that Mr Jefferson was on his way hither to join Mr Adams and me, and that by him I expected to have our Instructions respecting the Treaty. Wrote a Letter to Count Mercy the Emperor’s Ambassador communicating a former Instruction of Congress, respecting a Treaty with his Impl Majesty, which ha[d] for various Reasons been delay’d, one the not receiving the C[ongress?] [one line missing].
Tuesday, 27. Lord Fitzmaurice call’d to see me. His Father having requested that I would give him such instructive Hints as might be useful to him, I occasionally mention’d the old Story of Demosthenes’ Answer to one who demanded what was the first Point of Oratory?— Action. The second? Action. The third? Action. which I said had been generally understood to mean the Action of an Orator with his Hands &c. in Speaking: But that I thought another kind of Action of more Importance to an Orator, who would persuade People to follow his Advice, viz. such a Course of Action in the Conduct of Life as would impress them with an Opinion of his Integrity as well as of his Understanding. That this Opinion once establish’d, all the Difficulties, Delays & Oppositions, usually occasion’d by Doubts and Suspicions, were prevented; and such a Man tho’ a very imperfect Speaker, would almost always carry his Points against the most flourishing Orator, who had not the Character of Sincerity. To express my Sense of the Importance of a good private Character in public Affairs more strongly, I said the Advantage of having it, & the disadvantage of not having it were so great,

that I even believ’d if George III had had a bad private Character, and John Wilkes a good one, the latter might have turn’d the former out of his Kingdom.— Lord S. the Father of Lord Fitzmaurice has unfortunately the Character of being insincere, and it has hurt much his Usefulness, tho’ in all my Concerns with him I never saw any Instance of that kind.—
